Exhibit 99.1 1 Jefferies Global Life Sciences Conference New York, NY June 11, 2010 Omni Bio Pharmaceutical, Inc (OTCBB:OMBP) Forward-Looking Statements Except for the historical information contained herein, the matters discussed in this presentation are forward-looking statements. The forward-looking statements in this presentation are based on information available to us as of the date any such statements are made and we assume no obligation to update these forward-looking statements. These statements are subject to risks and uncertainties that could cause actual results to differ materially from those described in the statements. These risks and uncertainties include the risks described from time to time in our reports filed with the Securities and Exchange Commission, including our most recent annual report on Form 10-K and subsequent quarterly reports on Form 10-Q all of which are available at www.sec.gov. We refer you to the “Forward-Looking Statements” and “Risk Factors” sections of these filings. 3 Omni Bio Pharmaceutical, Inc. Applying approved and novel products for the treatment of health conditions such as Type 1 and Type 2 diabetes, acute or chronic transplant rejection and bacterial and viral infection 3 4 Management Acting Chief Executive Officer: Charles A. Dinarello, MD Member of the National Academy of Sciences -Listed by Institute for Scientific Information as the world’s fourth most cited scientist for 20 years (1982-2003).Numerous international awards including 2009 Crafoord Prize (Royal Swedish Academy), 2009 Albany Medical School Prize(largest prize in medicine in USA), 2010 the Paul Ehrlich Prize (Germany’s most prestigious prize in medicine and Novartis Prize in Immunology (2010).
